Detailed Action




Claims 1-20 were pending in this application.
Claims 1-7, 9-11, 13, 15, and 19-20 were amended.
Claims 1-20 remain pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
When the claimed invention speaks in terms of a “physical environment” (claim 6 lns. 2-3; claim 11 lns. 2-3, 5; claim 12 ln. 2), even when users are in “visual proximity” with each other, they are not necessarily within the same “physical environment” since the claimed invention includes the concept of “visual proximity” being maintained remotely, e.g. via video conferencing communication technology (See Spec., ¶ 38).
Applicant has included the claim limitation “transitive visual proximity” (claim 3 ln. 5).  Such a claim limitation is interpreted in light of the disclosure, which indicates that transitive visual proximity is to be distinguish from direct visual proximity in the sense that those with direct visual proximity would be in direct line of sight, whereas transitive visual proximity would be when users might be in a crowded room, all together, where direct visual proximity would be diffuse and fleeting at most (Spec., ¶¶ 8, 45).  Therefore, “transitive visual proximity” as a claim limitation is treated along such lines, involving a more public space, as a venue, as opposed to the more intimate shared social experience in private that direct visual proximity would involve.  Further note that such a claim limitation is not treated as a term of relative degree because such categorization would be subjectively determined, not objectively measured, by a system’s operations, and therefore would not be indefinite.


Response to Arguments
Applicant's arguments filed 5/4/2022 have been considered fully, but they are not persuasive.
Applicant asserts the claimed invention as amended is not disclosed by the primary prior art reference cited, Haque, in terms of “to receive, from an image capture system of a head-mounted display (HMD) worn and controlled by a first user, first image data captured by the image capture system, wherein the first image data is representative of a second user, the second user in visual proximity to the first user, wherein the video processing engine is configured to analyze the first image data to identify the second user” because Haque requires users to come into proximity of the smart spaces with the sensors disclosed by Haque (Reply, pp. 9-10).  However, Haque does disclose to receive […] first image data captured by the image capture system (Haque: ¶ 22, video images are provided as a virtual immersive telepresence meeting environment experience) wherein the first image data is representative of a second user, the second user in visual proximity to the first user (Haque: Fig. 1 # 10, ¶¶ 19-20, wherein users are in a space including a room proximate to each other, including providing a virtual impression of being visually and audibly close to remote participants, ¶ 22), wherein the video processing engine is configured to analyze the first image data to identify the second user (Haque: Fig. 1 # 10, ¶¶ 19-20, wherein users in a space including a room are identified by biometric features including face recognition).  Haque does not disclose explicitly, but Ross does disclose from an image capture system of a head-mounted display (HMD) worn and controlled by a first user (Ross: ¶¶ 18-19, wherein a virtual reality (VR) space is accessed by users wearing head-mounted display (HMD) devices rendering VR space).  While Haque, taken in isolation, discloses smart spaces with sensors, when combined with the head-mounted display (HMD) disclosed by Ross, the sensors disclosed by Haque in view of Ross disclose the claimed invention as amended.  Whether such sensors are in a smart space or in the HMD worn by a user, the claimed invention as amended also concerns detecting users in proximity to sensors.  Therefore, there is no distinguishing feature of the claimed invention as amended that is not disclosed by Haque in view of Ross.
Applicant further asserts the claimed invention as amended is not disclosed by the secondary prior art reference cited, Ross, in terms of “an image capture system of a head-mounted display (HMD) worn and controlled by a first user, wherein the first image data is representative of a second user, the second user in visual proximity to the first user, wherein the video processing engine is configured to analyze the first image data to identify the second user” because Ross does not disclose that an HMD worn by one user is capturing images of another user (Reply, pp. 10-11).  However, Ross does disclose an image capture system of a head-mounted display (HMD) worn and controlled by a first user (Ross: ¶¶ 18-19, wherein a virtual reality (VR) space is accessed by users wearing head-mounted display (HMD) devices rendering VR space).  The primary prior art reference, Haque, meanwhile, is cited, not Ross, for disclosing wherein the first image data is representative of a second user, the second user in visual proximity to the first user (Haque: Fig. 1 # 10, ¶¶ 19-20, wherein users are in a space including a room proximate to each other, including providing a virtual impression of being visually and audibly close to remote participants, ¶ 22), wherein the video processing engine is configured to analyze the first image data to identify the second user (Haque: Fig. 1 # 10, ¶¶ 19-20, wherein users in a space including a room are identified by biometric features including face recognition).  Furthermore, Ross in view of Haque does disclose that an HMD worn by one user is capturing images of another user.  Ross discloses multiple users, each wearing their own respective HMDs, interacting with each other in a virtual reality (VR) environment, including engaging in private VR communication with each other (Ross: ¶¶ 18-19).
Applicant further asserts the claimed invention as amended is not disclosed by the combination of the primary and secondary prior art references cited, Haque and Ross, in terms of “first image data captured by an image capture system of a head-mounted display (HMD) worn and controlled by a first user, wherein the first image data is representative of a second user, the second user in visual proximity to the first user” because Haque combined with Ross would merely produce the smart space of Haque that incorporates the private VR space feature of Ross (Reply, pp. 11-12).  However, Ross does disclose first image data captured by an image capture system of a head-mounted display (HMD) worn and controlled by a first user (Ross: ¶¶ 18-19, wherein a virtual reality (VR) space is accessed by users wearing head-mounted display (HMD) devices rendering VR space).  The primary prior art reference, Haque, meanwhile, is cited for disclosing wherein the first image data is representative of a second user, the second user in visual proximity to the first user (Haque: Fig. 1 # 10, ¶¶ 19-20, wherein users are in a space including a room proximate to each other, including providing a virtual impression of being visually and audibly close to remote participants, ¶ 22), wherein the video processing engine is configured to analyze the first image data to identify the second user (Haque: Fig. 1 # 10, ¶¶ 19-20, wherein users in a space including a room are identified by biometric features including face recognition).  Further note that Haque need not be combined with Ross merely to produce the smart space of Haque that incorporates the private VR space feature of Ross.  As noted above, Haque in view of Ross combines to disclose entirely the claimed invention as amended so that the claim limitations disclosed by Haque are achieved by including the HMD disclosed by Ross so that users need not be located in the smart space of Haque but rather need only wear the HMD disclosed by Ross.
Applicant further asserts the claimed invention as amended is not disclosed by the prior art references cited in terms of claim 3 because its features are not described or suggested in any of the cited references (Reply, p. 12).  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that claim 3 defines a patentable invention without specifically pointing out how the language of claim 3 patentably distinguishes itself from the references.  Further note that, claim 3, though not disclosed explicitly by Haque, is disclosed by Ross wherein the collaboration application is configured to determine a type of visual proximity of the second user to the first user (Ross: ¶¶ 24-25, wherein users collaborating together decide whether they will communicate in a public virtual meeting or a private mode), and wherein the collaboration application is configured to constrain, based on a determination the type of visual proximity of the second user to the first user is transitive visual proximity, access to the shared digital content (Ross: ¶¶ 24-25, wherein users collaborating together decide whether they will communicate in a public virtual meeting or private mode in order to restrict or release selected communications publicly or not) based on a type of the shared digital content (Ross: ¶ 23, wherein particular visual effects are restricted to privacy mode collaboration exclusively, and not shared with public virtual meetings, and whereby previously private communications of users are selected for sharing with public virtual meetings, ¶¶ 24-25, and whereby users can designate specific content for public or private viewing, ¶¶ 31-32).
Applicant further asserts the claimed invention as amended is not disclosed by the prior art references cited in terms of claims 6-8 because the Martella prior art reference cited has no concept of visual proximity, but rather models physical proximity (Reply, pp. 12-13)  However, Martella in view of Haque and Ross does disclose visual proximity in the form of a graph for the private collaboration space for the set of users, the visual proximity graph comprising a first node for the first user, and a third node for the third user (Martella: p. 79 left col., wherein a proximity graph of individuals near each other is determined, with each vertex of the graph signifying an individual at a particular time and location), and a first edge connecting the first node and the third node to denote that the first user and the third user are in visual proximity (Martella: p. 79 left col., wherein a proximity graph of individuals near each other is determined, whereby an edge is detected when a pair of vertices in the proximity graph signifies that individuals are proximate to each other at a particular time and location), and wherein the collaboration application is configured to modify, in response to detection of the second user, the visual proximity graph to include a second node for the second user (Martella: p. 79 left col., wherein a proximity graph of individuals near each other is determined, whereby an edge is discerned when a pair of vertices in the proximity graph signifies that individuals are proximate to each other at a particular time and location) and a second edge connecting the first node and the second node to denote that the first user and the second user are in visual proximity (Martella: p. 79 left col., wherein a proximity graph of individuals near each other is determined, whereby an edge is detected when a pair of vertices in the proximity graph signifies that individuals are proximate to each other at a particular time and location). To assert that the Martella prior art reference cited has no concept of visual proximity is to assert that the Martella prior art reference cited must be taken in isolation, not in combination, and so would not disclose the claimed invention as invented, would be arguing against references individually, whereas one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For instance, one could assert that Martella also has no concept and does not disclose a “collaboration application” either, but Martella is being cited in combination with Haque and Ross, and in relation to the independent claim 1 from which claims 6-8 depend.  Similarly, likewise, where visual proximity would be concerned, Martella is being cited in combination with Haque and Ross, and in relation to the independent claim 1 from which claims 6-8 depend, such that the data processed by Haque and Ross is made available to and works in conjunction with that which Martella is cited for disclosing.  The whole reason for combining Martella in view of Haque and Ross, after all, would have been to graph proximity of users to discern and understand underlying social behavior (Martella: p. 79 left col.), which is well within the conceptual facilities disclosed by Martella and that relates directly to discernment of visual proximity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haque, et al., U.S. Patent Application Publication No. US 2015/0142891 A1 (hereinafter Haque), in view of Ross, et al., U.S. Patent Application Publication No. US 2018/0157333 A1 (hereinafter Ross).
Claim 1 is disclosed by Haque, wherein
1. 	A computing system comprising: 
a video processing engine configured to receive […] first image data captured by the image capture system (¶ 22, video images are provided as a virtual immersive telepresence meeting environment experience), wherein the first image data is representative of a second user, the second user in visual proximity to the first user (Fig. 1 # 10, ¶¶ 19-20, wherein users are in a space including a room proximate to each other, including providing a virtual impression of being visually and audibly close to remote participants, ¶ 22),
wherein the video processing engine is configured to analyze the first image data to identify the second user (Fig. 1 # 10, ¶¶ 19-20, wherein users in a space including a room are identified by biometric features including face recognition); and
a collaboration application (¶ 19) configured to add, in response to identification of the second user (Fig. 1 # 10, ¶¶ 19-20, wherein users in a space including a room are identified by biometric features including face recognition), a user profile corresponding to the identified second user an identification database comprising a user profile for the second user (Fig. 1 # 116, ¶ 66, wherein a user information database maintains user profiles to identify users, including biometric information for identifying users, ¶¶ 67-68) to a set of authorized user profiles associated with a private collaboration space in which a set of users (¶¶ 132, 134, wherein users are automatically included in a virtual meeting space, upon being automatically identified) with authorized user profiles are permitted to access (¶¶ 132, 134, wherein users are automatically included in a virtual meeting space, upon being automatically identified) shared digital content (¶¶ 19, 134, wherein the virtual meeting space provides automated private group collaboration facilities, including the sharing of digital content via display screens, ¶ 136), wherein the set of users includes the first user (¶ 132).
Haque does not disclose explicitly, but Ross does disclose:
[…] , from an image capture system of a headmounted display (HMD) worn and controlled by a first user (¶¶ 18-19, wherein a virtual reality (VR) space is accessed by users wearing head-mounted display (HMD) devices rendering VR space), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Haque with Ross.  The reason for doing so would have been to provide an even more immersive virtual meeting space experience (Ross: ¶¶ 18-19).
Claim 2 is disclosed by Haque in view of Ross, wherein Haque discloses
2. 	The computing system of claim 1, 
wherein the collaboration application is configured to, in response to identification of the second user (Fig. 1 # 10, ¶¶ 19-20, wherein users in a space including a room are identified by biometric features including face recognition), automatically create the private collaboration space for the set of users (¶ 19, wherein an anticipatory smart space adapts to and anticipates users’ needs for automated collaboration by automatically identifying and adding users to a subset of users, Fig. 5 # 406, ¶¶ 62-63, to be included in a virtual immersive telepresence meeting environment experience, ¶ 22).
Claim 3 is not disclosed explicitly by Haque, but is disclosed by Ross wherein
3. 	The computing system of claim 1, 
wherein the collaboration application is configured to determine a type of visual proximity of the second user to the first user (¶¶ 24-25, wherein users collaborating together decide whether they will communicate in a public virtual meeting or a private mode), and
wherein the collaboration application is configured to constrain, based on a determination the type of visual proximity of the second user to the first user is transitive visual proximity, access to the shared digital content (¶¶ 24-25, wherein users collaborating together decide whether they will communicate in a public virtual meeting or private mode in order to restrict or release selected communications publicly or not) based on a type of the shared digital content (¶ 23, wherein particular visual effects are restricted to privacy mode collaboration exclusively, and not shared with public virtual meetings, and whereby previously private communications of users are selected for sharing with public virtual meetings, ¶¶ 24-25, and whereby users can designate specific content for public or private viewing, ¶¶ 31-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Haque with Ross.  The reason for doing so would have been to empower users to decide how widely or narrowly to share their digital data (Ross: ¶¶ 23-25, 31-32).
Claim 4 is not disclosed explicitly by Haque, but is disclosed by Ross wherein
4. 	The computing system of claim 1, 
wherein the collaboration application is configured to detect, from the first image data, a confirmation gesture performed by the second user (¶¶ 17, 39, wherein collaboration in a virtual (VR) space is established between and among users when a user is added to a private collaboration with another user when it is detected that a user has confirmed joining with a gesture within a predefined threshold time period; see also, ¶¶ 35, 67), and 
wherein the collaboration application is configured to require a detection of a confirmation gesture performed by the second user (¶¶ 17, 39, wherein collaboration in a virtual (VR) space to be established between and among users requires, when a user is added to a private collaboration with another user, that a user is detected to confirm joining with a preconfigured gesture within a predefined threshold time period; see also, ¶¶ 35, 67) prior to adding the second user profile to the set of authorized user profiles associated with the private collaboration space (¶¶ 17, 39, wherein collaboration in a virtual (VR) space is established between and among users when a user is added to a private collaboration with another user when it is detected that a user has confirmed joining with a gesture within a predefined threshold time period; see also, ¶¶ 35, 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Haque with Ross.  The reason for doing so would have been to providing users with intuitive, interactive means to join an artificial reality collaboration (Ross: ¶¶ 17, 35, 39, 67).
Claim 9 is disclosed by Haque in view of Ross, wherein Haque discloses
9. 	The computing system of claim 1, further comprising: 
an identification database comprising the user profile for the second user (Fig. 1 # 116, ¶¶ 66, 121-131, wherein a user information database is used to identify users, including biometric information for identifying users, ¶¶ 67-68), the user profile for the second user comprising a facial fingerprint for the second user (Fig. 1 # 116, ¶¶ 41, 132, 134, wherein biometric information maintained for identifying users includes measurements for uniquely identifying users with face recognition, as well as fingerprint and iris and voice recognition, ¶ 20), and
wherein, to identify the second user, the video processing engine is configured to match the first image data to the facial fingerprint for the second user (Fig. 1 # 10, ¶¶ 19-20, wherein users in a space including a room are identified by biometric features including face recognition, whereby a face is recognized when a minimal threshold of identifying features is matched, ¶¶ 97-98).
Claim 10 is disclosed by Haque in view of Ross, wherein Haque discloses
10. 	The computing system of claim 1, further comprising: 
an identification database comprising the user profile for the second user (Fig. 1 # 116, ¶¶ 66, 121-131, wherein a user information database is used to identify users, including biometric information for identifying users, ¶¶ 67-68), the user profile for the second user comprising a user identifier for the second user (Fig. 1 # 116, ¶¶ 41, 132, 134, wherein biometric information maintained for identifying users includes measurements for uniquely identifying users with face recognition, as well as fingerprint and iris and voice recognition, ¶ 20), and
wherein, to identify the second user, the video processing engine is configured to match an identification code represented in the first image data to the user identifier for the second user (Fig. 1 # 10, ¶¶ 19-20, wherein users in a space including a room are identified by biometric features including face recognition, whereby a face is recognized when a minimal threshold of identifying features is matched, ¶¶ 97-98).
Claim 11 is disclosed by Haque in view of Ross, wherein Haque discloses
11. 	The computing system of claim 1, 
wherein the first user is located in a second physical environment separate from a first physical environment in which the second user is located (¶ 22, video images are provided as a virtual immersive telepresence meeting environment experience, whereby users are remote from each other in separate physical locations, not in the same room, yet conveying the impression of being right next to each other), and 
wherein the first image data includes images of a video communication system that is displaying images of the first physical environment (¶ 22, video images are provided as a virtual immersive telepresence meeting environment experience, whereby users are remote from each other in separate physical locations, not in the same room, yet conveying the impression of being right next to each other via immersive telepresence imagery displayed).
Claim 12 is disclosed by Haque in view of Ross, wherein Haque discloses
12. 	The computing system of claim 11, 
wherein the set of users includes a third user located in the second physical environment (¶¶ 132-133, wherein multiple users at a single location are supported at a virtual immersive telepresence smart space, even as others are remotely located, ¶ 134), and 
wherein the second user is not in visual proximity with the third user (¶ 22, video images are provided as a virtual immersive telepresence meeting environment experience, whereby users are remote from each other in separate physical locations, not in the same room, , ¶ 134, yet conveying the impression of being right next to each other).
Claim 13 is disclosed by Haque in view of Ross, wherein Haque discloses
13. 	The computing system of claim 1, 
wherein the digital content comprises one or more of a message, artificial reality content, files, a digital whiteboard, or a digital object (¶¶ 22, 136, wherein digital content is shared between and among users via display screens, including shared whiteboard content, ¶¶ 24, 26).
Claim 14 is disclosed by Haque in view of Ross, wherein Haque discloses
14. 	The computing system of claim 1, 
wherein the digital content (¶ 22, video images are provided as a virtual immersive telepresence meeting environment experience, whereby users are remote from each other in separate physical locations, not in the same room, , ¶ 134, yet conveying the impression of being right next to each other) comprises artificial reality content (¶¶ 24-33, wherein augmented reality smart board content is shared remotely through immersive telepresence, including life-size images on the smartboard, as well as gesture-based interactivity and shared whiteboards with overlays of remote participants), the system further comprising: […]
Haque does not disclose explicitly, but Ross does disclose:
[…] a rendering engine configured to render, for display at the HMD worn by the first user, the artificial reality content (¶¶ 18-19, wherein a virtual reality (VR) space is accessed by users wearing head-mounted display (HMD) devices rendering VR space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Haque with Ross.  The reason for doing so would have been to provide an even more immersive virtual meeting space experience (Ross: ¶¶ 18-19).
Claim 15 is disclosed by Haque in view of Ross, wherein Haque discloses
15. 	The computing system of claim 1, 
wherein the set of users is a first set of users (¶¶ 132, 134, wherein users are automatically included in a virtual meeting space, upon being automatically identified), 
wherein the private collaboration space is a first private collaboration space (¶¶ 19, 134, wherein the virtual meeting space provides automated private group collaboration facilities, including the sharing of digital content via display screens, ¶ 136),
wherein the shared digital content is first shared digital content (¶¶ 19, 134, wherein the virtual meeting space provides automated private group collaboration facilities, including the sharing of digital content via display screens, ¶ 136), and 
wherein the video processing engine is configured to: 
detect, from second image data captured by the image capture system, the second user is no longer in visual proximity with the first user (¶ 132, wherein the system detects when users have left); 
detect, from the second image data, a third user is in visual proximity with the first user and analyze the second image data to identify the third user (Fig. 1 # 10, ¶¶ 19-20, wherein users in a space including a room are identified by biometric features including face recognition); and 
wherein the collaboration application is configured to: 
determine, in response to identification of the third user, a user profile
corresponding to the identified third user (Fig. 1 # 116, ¶ 66, wherein a user information database maintains user profiles to identify users, including biometric information for identifying users, ¶¶ 67-68), initiate creation of a second private collaboration space, and link the user profile for the third user to a set of authorized user profiles associated with the second private collaboration space (¶¶ 132, 134, wherein users are automatically included in a virtual meeting space, upon being automatically identified) in which a second set of users with authorized user profiles are permitted to access second shared digital content (¶¶ 19, 134, wherein the virtual meeting space provides automated private group collaboration facilities, including the sharing of digital content via display screens, ¶ 136), wherein the second set of users includes the first user (¶ 132).
Claim 16 is not disclosed explicitly by Haque, but is disclosed by Ross wherein
16. 	The computing system of claim 15, 
wherein the first user is concurrently in the first set of users associated with the first private collaboration space and in the second set of users associated with the second private collaboration space (¶ 5, wherein a pair of users initiate a private interaction exclusive to themselves and none of the other users in a virtual collaboration, so that the pair of users interacting privately are hidden from all others visually, ¶ 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Haque with Ross.  The reason for doing so would have been to enable users to communicate with each other confidentially without other virtual collaborators remaining privy (Ross: ¶¶ 5, 28).
Claim 17 is not disclosed explicitly by Haque, but is disclosed by Ross wherein
17. 	The computing system of claim 1, further comprising: 
a gesture detector configured to detect, from second image data captured by the image capture system, a gating gesture by the first user (¶¶ 17, 39, wherein collaboration in a virtual (VR) space is initiated when a user gestures for a private collaboration to begin with another user; see also, ¶¶ 35, 67), 
wherein the collaboration application is configured to switch, in response the gating gesture, to add user mode (¶¶ 17, 39, wherein collaboration in a virtual (VR) space is initiated when a user gestures for a private collaboration to begin with another user to be added; see also, ¶¶ 35, 67), 
wherein the collaboration application is configured to add, only if the collaboration application is in add user mode, the second user to the set of users associated with the private collaboration space (¶¶ 17, 39, wherein collaboration in a virtual (VR) space is initiated only when a user gestures for a private collaboration to begin with another user; see also, ¶¶ 35, 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Haque with Ross.  The reason for doing so would have been to providing users with intuitive, interactive means to join an artificial reality collaboration (Ross: ¶¶ 17, 35, 39, 67).
Claim 18 is disclosed by Haque in view of Ross, wherein Haque discloses
18. 	The computing system of claim 1, 
wherein the collaboration application (¶ 19) is configured to present, in response to receiving the digital content from the first user (¶¶ 19, 134, wherein the virtual meeting space provides automated private group collaboration facilities, including the sharing of digital content via display screens, ¶ 136), the digital content to the second user (¶¶ 24-33, wherein augmented reality smart board content is shared remotely through immersive telepresence, including life-size images on the smartboard, as well as gesture-based interactivity and shared whiteboards with overlays of remote participants).

Claim 19 is disclosed by Haque, wherein
19. 	A method comprising:
	receiving […] first image data captured by the image capture system (¶ 22, video images are provided as a virtual immersive telepresence meeting environment experience), wherein the first image data is representative of a second user, the second user in visual proximity to the first user (Fig. 1 # 10, ¶¶ 19-20, wherein users are in a space including a room proximate to each other, including providing a virtual impression of being visually and audibly close to remote participants, ¶ 22);
analyzing, by the computing system, from the first image data to identify the second user (Fig. 1 # 10, ¶¶ 19-20, wherein users in a space including a room are identified by biometric features including face recognition);
adding, by the computing system, in response to identification of the second user (Fig. 1 # 10, ¶¶ 19-20, wherein users in a space including a room are identified by biometric features including face recognition), a user profile corresponding to the identified second user to a set of authorized user profiles (Fig. 1 # 116, ¶ 66, wherein a user information database maintains user profiles to identify users, including biometric information for identifying users, ¶¶ 67-68) associated with a private collaboration space in which a set of users (¶¶ 19, 132, 134, wherein users are automatically included in a virtual meeting space, upon being automatically identified) with authorized user profiles are permitted to access (¶¶ 132, 134, wherein users are automatically included in a virtual meeting space, upon being automatically identified) shared digital content (¶¶ 19, 134, wherein the virtual meeting space provides automated private group collaboration facilities, including the sharing of digital content via display screens, ¶ 136), wherein the set of users includes the first user (¶ 132); and 
presenting, by the computing system in response to receiving digital content from the first user, the digital content to the second user (¶¶ 22, 136, wherein digital content is shared between and among users via display screens, including shared whiteboard content, ¶¶ 24, 26).
Haque does not disclose explicitly, but Ross does disclose:
[…], by a computing system from an image capture system of a head mounted display worn and controlled by a first user (¶¶ 18-19, wherein a virtual reality (VR) space is accessed by users wearing head-mounted display (HMD) devices rendering VR space), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Haque with Ross.  The reason for doing so would have been to provide an even more immersive virtual meeting space experience (Ross: ¶¶ 18-19).

Claim 20 is disclosed by Haque, wherein
20. 	A non-transitory computer-readable medium comprising instructions (¶ 46) for causing processing circuitry (¶ 45) of a computing system to perform operations (¶ 47) comprising: 
	receive […] first image data captured by the image capture system (¶ 22, video images are provided as a virtual immersive telepresence meeting environment experience), wherein the first image data is representative of a second user, the second user in visual proximity to the first user (Fig. 1 # 10, ¶¶ 19-20, wherein users are in a space including a room proximate to each other, including providing a virtual impression of being visually and audibly close to remote participants, ¶ 22);
analyze, the first image data to identify the second user (Fig. 1 # 10, ¶¶ 19-20, wherein users in a space including a room are identified by biometric features including face recognition);
add, in response to identification of the second user (Fig. 1 # 10, ¶¶ 19-20, wherein users in a space including a room are identified by biometric features including face recognition), a user profile corresponding to the identified second user to a set of authorized user profiles (Fig. 1 # 116, ¶ 66, wherein a user information database maintains user profiles to identify users, including biometric information for identifying users, ¶¶ 67-68) associated with a private collaboration space in which a set of users (¶¶ 132, 134, wherein users are automatically included in a virtual meeting space, upon being automatically identified) with authorized user profiles are permitted to access (¶¶ 132, 134, wherein users are automatically included in a virtual meeting space, upon being automatically identified) shared digital content (¶¶ 19, 134, wherein the virtual meeting space provides automated private group collaboration facilities, including the sharing of digital content via display screens, ¶ 136), wherein the set of users includes the first user (¶ 132); and 
present, in response to receiving digital content from the first user, the digital content to the second user (¶¶ 22, 136, wherein digital content is shared between and among users via display screens, including shared whiteboard content, ¶¶ 24, 26).
Haque does not disclose explicitly, but Ross does disclose:
[…] from an image capture system of a head mounted display worn and controlled by a first user  (¶¶ 18-19, wherein a virtual reality (VR) space is accessed by users wearing head-mounted display (HMD) devices rendering VR space), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Haque with Ross.  The reason for doing so would have been to provide an even more immersive virtual meeting space experience (Ross: ¶¶ 18-19).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haque in view of Ross, and further in view of Pahud, et al., U.S. Patent Application Publication No. US 2018/0314484 A1 (hereinafter Pahud).
Claim 5 is not disclosed explicitly by Haque, but is disclosed by Pahud wherein
5. 	The computing system of claim 1, further comprising: 
an audio processing engine configured to detect, from audio data, a confirmation statement uttered by the second user (¶ 49, wherein simple user input, including a voice prompt that is parsed, causes interaction with another active participant to be initialized for virtual collaboration), 
wherein the collaboration application is configured to require a detection of a confirmation statement uttered by the second user (¶ 49, wherein simple user input, including a voice prompt that is parsed, is required for a recognized voice command, ¶ 51, to cause interaction with another active participant to be initialized for virtual collaboration) prior to adding the second user profile to the set of authorized user profiles associated with the private collaboration space (¶ 49, wherein simple user input, including a voice prompt that is parsed, causes interaction with another active participant to be initialized for virtual collaboration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Haque in view of Ross with Pahud.  The reason for doing so would have been to provide means needing only simple user input to begin to engage in virtual collaboration (Pahud: ¶ 49).


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Haque in view of Ross, and further in view of Martella, et al. (2014, March). From proximity sensing to spatio-temporal social graphs. In 2014 IEEE International Conference on Pervasive Computing and Communications (PerCom) (pp. 78-87). IEEE. https://ieeexplore.ieee.org/document/6813947 (hereinafter Martella).
Claim 6 is disclosed by Haque in view of Ross, wherein Haque discloses
6. 	The computing system of claim 1, 
wherein the set of users includes a third user located in a second physical environment that is separate from a first physical environment in which the first user and the second user are located (¶¶ 132-133, wherein multiple users at a single location are supported at a virtual immersive telepresence smart space, even as others are remotely located, ¶ 134), […]
Haque does not disclose explicitly, but Martella does disclose:
[…] wherein the collaboration application is configured to create a visual proximity graph for the private collaboration space for the set of users, the visual proximity graph comprising a first node for the first user, a third node for the third user (p. 79 left col., wherein a proximity graph of individuals near each other is determined, with each vertex of the graph signifying an individual at a particular time and location), and a first edge connecting the first node and the third node to denote that the first user and the third user are in visual proximity (p. 79 left col., wherein a proximity graph of individuals near each other is determined, whereby an edge is detected when a pair of vertices in the proximity graph signifies that individuals are proximate to each other at a particular time and location), and 
wherein the collaboration application is configured to modify, in response to identification of the second user, the visual proximity graph to include a second node for the second user (p. 79 left col., wherein a proximity graph of individuals near each other is determined, whereby an edge is discerned when a pair of vertices in the proximity graph signifies that individuals are proximate to each other at a particular time and location) and a second edge connecting the first node and the second node to denote that the first user and the second user are in visual proximity (p. 79 left col., wherein a proximity graph of individuals near each other is determined, whereby an edge is detected when a pair of vertices in the proximity graph signifies that individuals are proximate to each other at a particular time and location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Haque in view of Ross with Martella.  The reason for doing so would have been to graph proximity of users to discern and understand underlying social behavior (Martella: p. 79 left col.).
Claim 7 is disclosed by Haque in view of Ross and Martella, wherein Haque discloses
7. 	The computing system of claim 6, 
wherein the collaboration application is configured to, based on the modified visual proximity graph, add a user profile corresponding to the second identified user to a set of authorized user profiles associated with the private collaboration space (¶¶ 132, 134, wherein users are tracked as being automatically included in a virtual meeting space, upon being automatically identified), 
wherein the private collaboration space enables the second user and third user to access the shared digital content (¶¶ 19, 134, wherein the virtual meeting space provides automated private group collaboration facilities, including users sharing digital content via display screens, ¶ 136).
Claim 8 is not disclosed explicitly by Haque, but is disclosed by Ross wherein
8. 	The computing system of claim 6, 
wherein the second user is not in visual proximity with the third user (¶ 5, wherein a pair of users initiate a private interaction exclusive to themselves and none of the other users in a virtual collaboration, so that the pair of users interacting privately are hidden from all others visually, ¶ 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Haque in view of Martella with Ross.  The reason for doing so would have been to enable users to communicate with each other confidentially without other virtual collaborators remaining privy (Ross: ¶¶ 5, 28).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.






/Timothy Sowa/
Examiner, Art Unit 2448

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448